SLR:RKH:KMA; 2018V00809
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
TY CLEVENGER,
Plaintiff, Civil Action No. 18-CV-1568
-against ~
(Bloom, M.J.)
U.S. DEPARTMENT OF JUSTICE,
FEDERAL BUREAU OF INVESTIGATION,
and NATIONAL SECURITY AGENCY,

Defendants.

DEFENDANTS’ NOTICE TO PRO SE LITIGANT
WHO OPPOSES A MOTION FOR SUMMARY JUDGMENT

Pursuant to Local Civil Rule 56.2 of the Local Rules of the United States District Courts
for the Southern and Eastern Districts of New York, Defendants, U.S. Department of Justice,
Federal Bureau of Investigation, and National Security Agency, provide the following notice
to Plaintiff Ty Clevenger:

Defendants in this case are moving for summary judgment pursuant to Rule 56 of the
Federal Rules of Civil Procedure. This means that Defendants are asking the Court to decide
this case without a trial, based on written materials, including declarations, submitted in
support of their motion. THE CLAIMS YOU ASSERT IN YOUR FIRST AMENDED
COMPLAINT MAY BE DISMISSED WITHOUT A TRIAL IF YOU DO NOT RESPOND
TO THIS MOTION ON TIME by filing sworn affidavits and/or documents as required by
Rule 56(c) of the Federal Rules of Civil Procedure and by Local Civil Rule 56.1. The full texts

of Rule 56 of the Federal Rules of Civil Procedure and Local Civil Rule 56.1 are attached.

 
In short, Rule 56 provides that you may NOT oppose summary judgment simply by
relying upon the allegations in your complaint. Rather, you must submit evidence, such as
witness statements or documents, countering the facts asserted by Defendants and raising
specific facts that support your claim. If you have proof of your claim, now is the time to
submit it. Any witness statements must be in the form of affidavits. An affidavit is a sworn
statement of fact based on personal knowledge stating facts that would be admissible in
evidence at trial. You may submit your own affidavit and/or the affidavits of others. You may
submit affidavits that were prepared specifically in responses to Defendants’ motion for
summary judgment.

If you do not respond to the motion for summary judgment on time with affidavits
and/or documents contradicting the material facts asserted by Defendants, the Court may
accept Defendants’ facts as true. Your case may be dismissed and judgment may be entered in
Defendants’ favor without a trial.

If you have questions, you may direct them to the Pro Se Office.

Dated: Brooklyn, New York RICHARD P. DONOGHUE

July 29, 2019 UNITED STATES ATTORNEY

Eastern District of New York
Attorney for Defendants

271-A Cadman Plaza East, 7" Floor
Brooklyn, New York 11201

By: Kathleen A. Mahoney
KATHLEEN A. MAHONEY
Assistant U.S. Attorney
(718) 254-6026
kathleen. mahoney@usdoj.gov
TO:

Ty Clevenger

Pro Se Plaintiff

P.O. Box 20753

Brooklyn, New York 11202-0752
. Rule 56. Summary Judgment

(a) MOTION FOR SUMMARY JUDGMENT OR PARTIAL SUMMARY JUDGMENT. A party may move for.
summary judgment, identifying each claim or defense — or the part of each claim or defense — on
which summary judgment is sought. The court shall grant summary judgment if the movant shows

. that there is no genuine dispute as to any material fact and the movant is entitled fo judgment as a .

matter of law. The court should state on the record the reasons for granting or denying the motion.

(b) TIME TO FILE A MOTION. Unless a different time is set by local rule or the court orders. otherwise,
a party may file a motion for summary judgment at any time until 30 days after the close of all
discovery.
(c) PROCEDURES.
(1) Supporting Factual Positions. A party asserting that a fact cannot be or is genuinely
disputed must support the assertion by:

(A) citing to particular parts of materials in the record, including depositions, documents,
electronically stored information, affidavits or declarations, stipulations (including those made
for purposes of the motion only), admissions, interrogatory answers, or other materials; or

(B) showing that the materials cited do not establish the absence or presence of a genuine
dispute, or that an adverse party cannot produce admissible evidence to support the fact.

(2) Objection That a Fact Is Not Supported by Admissible Evidence. A party may object that
the material cited to support or dispute a fact cannot be presented in a form that would be

admissible in evidence.

(3) Materials Not Cited. The court need consider only the cited materials, but it may consider
other materials in the record. .

(4) Affidavits or Declarations. An affidavit or declaration used to support or oppose a motion
must be made on personal knowledge, set out facts that would be admissible in evidence, and

show that the affiant or declarant is competent to testify on the matters stated.

(d) WHEN FACTS ARE UNAVAILABLE TO THE NONMOVANT. If a nonmovant shows by affidavit or ©

‘declaration that, for specified reasons, it cannot present facts essential to justify its opposition, the

.

court may:
. (1) defer considering the motion or deny it;
. (2) allow time to obtain affidavits or declarations or to take discovery; or
(3) issue any other appropriate order. :

“(e) FAILING TO PROPERLY SUPPORT OR ADDRESS A FACT. If a party fails to properly support an
assertion of fact or fails to properly address another party’s assertion of fact as required by Rule 56

(0), the court may:

(1) give an opportunity to properly support or address the fact;

(2) consider the fact undisputed for purposes of the motion;

(3) grant summary judgment if the motion and supporting materials — including the facts
considered undisputed — show that the movant is entitled to if; or _

(4) issue any other appropriate order.
(f) JUDGMENT INDEPENDENT OF THE MOTION. After giving notice and a reasonable time to respond,
the court may: .

(1) grant summary judgment for a nonmovant;
(2) grant the motion on grounds not raised by a party;or

(3) consider summary judgment on its own after identifying for the parties material facts that
may not be genuinely in dispute.

(g) FAILING TO GRANT ALL THE REQUESTED RELIEF. If the court does not grant all the relief
requested by the motion, it may enter an order stating any material fact — including an item of
damages or other relief — that is not genuinely.in dispute and treating the fact as established in the
case. ,

‘(h) AFFIDAVIT OR DECLARATION SUBMITTED IN BAD FAITH. If satisfied that an affidavit or declaration
under this rule is submitted in bad faith or solely for delay, the court — after notice anda
reasonable time to respond — may order the submitting party to pay the other party the reasonable
expenses, including attorney's fees, it incurred as a result. An offending party or attorney may also
be held in contempt or subjected to other appropriate sanctions.

(As amended Dec. 27, 1946, eff. Mar. 19, 1948; Jan. 21, 1963, eff. July 1, 1963; Mar. 2, 1987, eff.
Aug. 1, 1987; Apr. 30, 2007, eff. Dec. 1, 2007; Mar. 26, 2009, eff. Dec. 1, 2009; Apr. 28, 2010, eff.
Dec. 1, 2010.) . -
Local Civil Rule 56.1. Statements of Material Facts on Motion for Summary Judgment

a) Upon any motion for summary judgment pursuant to Rule 56 of the Federal Rules of Civil
Procedure, thete shall be annexed to the notice of motion a separate, short and concise statement, in
numbered patagraphs, of the material facts as to which the moving patty contends there is no genuine
issue to be ttied. Failure to submit such a statement may constitute grounds for denial of the motion.

(b) The papers opposing a motion for summary judgment shall include a correspondingly
numbered patagraph responding to each numbered paragraph in the statement of the moving patty,
and if necessaty, additional paragraphs containing a separate, short and concise statement of additional
material facts as to which it is contended that there exists a genuine issue to be tried.

(c) Each numbered patagtaph in the statement of material facts set forth in the statement
tequired to be served by the moving party will be deemed to be admitted for purposes of the motion
unless specifically controverted by a correspondingly numbered paragraph in the statement required to
be setved by the opposing patty.

(d) Each statement by the movant ot opponent pursuant to Rule 56.1(a) and (b), including each
statement conttoverting any statement of material fact, must be followed by citation to evidence which
would be admissible, set forth as required by Fed. R. Civ. P. 56(c)..

COMMITTEE NOTE

The requirement embodied in Local Civil Rule 56.1 is firmly rooted in the local practice of the
Southern and Eastern Districts, and the Committee recommends its retention. The language of Local
Civil Rule 56.1 was tevised in 2004 to make clear that any statement putsuant to Local Civil Rule 56.1
must be divided into brief, numbered paragraphs, that any opposing statement must respond
specifically and separately to each numbered paragraph in the statement, and that all such paragraphs
in both statements and opposing statements must be supported by citations to specific evidence of the

kind required by Fed. R. Civ. P. 56(c). The Committee believes that the language adopted in 2004
sets forth these requirements clearly, and does not recommend any changes in that language.

Local Civil Rule 56.2. Notice to Pro Se Litigant Who Opposes a Summary Judgment

Any represented party moving for summaty judgment against a patty proceeding pro se shall
Page -52-
